IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                           :   No. 2247 Disciplinary Docket No. 3
                                           :
KEITH MICHAEL McWHIRK                      :   Board File Nos. C2-16-124 and C2-16-131
                                           :
                                           :   Attorney Registration No. 83891
                                           :
                                           :   (Montgomery County)
                                           :




                                        ORDER


PER CURIAM


      AND NOW, this 25th day of February, 2016, the Joint Petition to Temporarily

Suspend an Attorney is granted, Keith Michael McWhirk is placed on temporary

suspension, see Pa.R.D.E. 208(f), and he shall comply with all the provisions of

Pa.R.D.E. 217.



      Justice Eakin did not participate in the consideration or decision of this matter.